EXHIBIT 10.10
 
DYNAMIC ENERGY ALLIANCE CORPORATION (formerly Mammatech Corporation)
 


ACTION BY UNANIMOUS WRITTEN CONSENT OF THE BOARD OF DIRECTORS
IN LIEU OF A SPECIAL MEETING
 
CONVERTIBLE PREFERRED STOCK - SERIES A Dated as of October 5, 2011
 
In conformity with Section 607.1006 of Florida Statutes and the by-laws of
DYNAMIC ENERGY ALLIANCE CORPORATION, a Florida corporation (the “Corporation”),
the undersigned, being all of the directors of the Corporation, hereby consents
to and adopts the following resolutions and takes the following actions with the
same force and effect as if such resolutions had been duly adopted and such
actions duly taken at a meeting of the Board of Directors of the Corporation
duly called and convened for such purpose on the date first set forth above,
with a full quorum present and acting throughout

WHEREAS, it is deemed to be in the best interests of the Corporation and its
shareholders that the Corporation take the following actions.
 
NOW, THEREFORE, BE IT:
 
RESOLVED, that pursuant to the authority vested in the Board of Directors of the
Corporation, the Board of Directors of the Corporation hereby fixes and
determines the number, voting rights, designations, preferences, qualifications,
privileges, limitations, restrictions, options, conversion rights and other
special or relative rights of the first series of the preferred stock, par value
$0.0001 per share, of the Corporation which shall consist of 50,000,000 shares
and shall be designated as Series A Convertible Preferred Stock as follows:
 
Section 1.Designation; Number of Shares; Rank.
 
(a)           There shall be created from the 200,000,000 shares of Preferred Stock
authorized to be issued by the Articles of Incorporation, a series of Preferred
Stock designated as “Series A Convertible Preferred Stock” (the “Convertible
Preferred Stock”), and the authorized number of shares constituting the
Convertible Preferred Stock shall be 50,000,000. Such number of shares may be
decreased by resolution of the Board of Directors and by the filing of a
certificate of decrease with the Secretary of State of the State of Florida;
provided that no such decrease shall reduce the number of authorized shares of
Convertible Preferred Stock to a number less than the number of shares then
outstanding.
 
(b)       The   Convertible   Preferred   Stock,   upon   liquidation,   winding-up   or
dissolution of the Corporation, ranks (a) senior to all Junior Stock; and (b) on
a parity, in all respects, with all the Parity Stock.

 
1

--------------------------------------------------------------------------------

 
 
Section 2.        Definitions.  As  used  herein,  the  following  terms  have
 the  following meanings:
 
“Articles of Incorporation” shall mean the Articles of Incorporation of the
Corporation. “Board of Directors” shall mean the Board of Directors of the
Corporation or, with
respect to any action to be taken by the Board of Directors, any committee of the Board of
Directors duly authorized to take such action.
 
“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which commercial banks in the City of New York are authorized or required by law
or executive order to close.
 
“Closing Bid Price” shall mean, for any security as of any date, the last
closing bid price of such security on the New York Stock Exchange or any
successor market thereto, the NYSE AMEX or any successor market thereto, Nasdaq
Capital Market, the Nasdaq Global Market, the Nasdaq Global Select or any
successor market thereto (collectively, “Nasdaq,” and together with NYSE and
NYSE AMEX, each a “National Stock Exchange”), OTC Bulletin Board or other
principal exchange on which such security is traded as reported by Bloomberg,
or, if no closing bid price is reported for such security by Bloomberg, the last
closing trade price of such security as reported by Bloomberg, or, if no last
closing trade price is reported for such security by Bloomberg, the average of
the bid prices of any market makers for such security as reported in the “pink
sheets” by Pink OTC Markets, Inc. (or a similar organization or agency
succeeding to its functions of reporting prices). If the Closing Bid Price
cannot be calculated for such security on any date on any of the foregoing
bases, the Closing Bid Price of such security on such date shall be the fair
market value as mutually determined by the Company and the holders of a majority
of the outstanding shares of the Convertible Preferred Stock.
 
“Common Stock” shall mean the common stock, par value $0.0001 per share, of the
Corporation or any other capital stock of the Corporation into which such Common
Stock shall be reclassified or changed.
 
“Common Stock Equivalents” means any securities of the Corporation or its
subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.
 
“Corporation”   shall   mean   Dynamic   Energy   Alliance   Corporation,   a   corporation
organized and existing under the laws of the State of Florida.
 
“Conversion Agent” shall have the meaning assigned to such term in Section 13.
“Conversion Date” shall mean each Quarterly Conversion Date during the Quarterly
Conversion  Period  and,  thereafter,  each  date  on  which  a  Holder  effects
 a  conversion  in
 
accordance with Section 5(b)(i).

 
2

--------------------------------------------------------------------------------

 
 
“Conversion Rate” shall mean five shares of Common Stock per share of
Convertible Preferred Stock, subject to adjustment as set forth in Section 6.
 
“Convertible Preferred Stock” shall have the meaning assigned to such term in
Section 1. “Dilutive Issuance” shall have the meaning assigned to such term in
Section 6(a).
 
“Eligible Conversion Shares” with respect to a Holder shall mean (i) during the
Quarterly Conversion Period, that number of shares of Convertible Preferred
Stock equal to 25% of the total number of shares of Convertible Preferred Stock
initially issued to such Holder; and (ii) following the Quarterly Conversion
Period, that number of outstanding shares of Convertible Preferred Stock held by
such Holder on the applicable Conversion Date.
 
“Exempt Issuance” means the issuance of (a) shares of Common Stock or options to
employees, officers or directors of the Corporation pursuant to any stock or
option plan duly adopted for such purpose, by a majority of the non-employee
members of the Board of Directors or a majority of the members of a committee of
non-employee directors established for such purpose, (b) securities upon the
exercise or exchange of or conversion of any securities issued hereunder and/or
other securities exercisable or exchangeable for or convertible into shares of
Common Stock issued and outstanding on the Issue Date, provided that such
securities have not been amended since the Issue Date to increase the number of
such securities or to decrease the exercise price, exchange price or conversion
price of such securities, and (c) securities issued pursuant to acquisitions or
strategic transactions approved by a majority of the disinterested directors of
the Corporation, provided that any such issuance shall only be to a Person (or
to the equityholders of a Person) which is, itself or through its subsidiaries,
an operating Corporation or an owner of an asset in a business synergistic with
the business of the Corporation and shall provide to the Corporation additional
benefits in addition to the investment of funds, but shall not include a
transaction in which the Corporation is issuing securities primarily for the
purpose of raising capital or to an entity whose primary business is investing
in securities.
 
“Fundamental Transaction” shall mean any (i) acquisition of the capital stock or
other ownership interest of any other Person or the merger or consolidation of
the Corporation with or into another Person, (ii) sale of all or substantially
all of the Corporation’s assets or purchase of all or substantially all of the
assets of any other Person in one or a series of related transactions, (iii)
tender offer or exchange offer (whether by the Corporation or another Person) is
completed pursuant to which holders of Common Stock are permitted to tender or
exchange their shares for other securities, cash or property, or (iv)
reclassification of the Common Stock or any share exchange pursuant to which the
Common Stock is effectively converted into or exchanged for other securities,
cash or property.
 
“Holder” or “holder” shall mean a holder of record of the Convertible Preferred
Stock. “Issue
 Date”  shall  mean  September  15,  2011,  the  original  date  of  issuance  of  the
Convertible Preferred Stock.
 
 
3

--------------------------------------------------------------------------------

 
 
“Junior Stock” shall mean all classes of the Common Stock and each other class
of capital stock or series of preferred stock of the Corporation established
after the Issue Date by the Board of Directors, the terms of which do not
expressly provide that such class or series ranks senior to or on a parity with
the Convertible Preferred Stock as to dividend rights or rights upon the
liquidation, winding-up or dissolution of the Corporation.
 
“Liquidation Preference” shall have the meaning assigned to such term in Section
4(a). “Make Whole Shares” shall have the meaning assigned to such term in
Section 6(a). “Parity Stock” shall mean any class of capital stock or series of
preferred stock of the
Corporation established after the Issue Date by the Board of Directors, the terms of which
expressly provide that such class or series will rank on a parity with the
Convertible Preferred Stock as to dividend rights or rights upon the
liquidation, winding-up or dissolution of the Corporation.
 
“Paying Agent” shall have the meaning assigned to such term in Section 13.
 
“Person” shall mean any individual, corporation, general partnership, limited
partnership, limited liability partnership, joint venture, association,
joint-stock Corporation, trust, limited liability Corporation, unincorporated
organization or government or any agency or political subdivision thereof.
 
“Preferred Stock” shall mean the preferred stock, par value $0.0001 per share,
of the Corporation.
 
“Quarterly Conversion Date” shall mean each March 31, June 30, September 30 and
December 31 occurring during the Quarterly Conversion Period.
 
“Quarterly Conversion Period” shall mean the period commencing on September 15,
2015 and terminating on September 15, 2015.
 
“Transfer Agent” shall have the meaning assigned to such term in Section 13.
 
Section 3.                      Dividends.
 Holders shall not be entitled to receive dividends on shares of Convertible
Preferred Stock.
 
 
4

--------------------------------------------------------------------------------

 
 
Section 4.                      Liquidation Preference.
 
(a)      In the event of the voluntary or involuntary liquidation, winding-up or
dissolution of the Corporation, each holder of Convertible Preferred Stock will
be entitled to receive and to be paid out of the assets of the Corporation
available for distribution to the stockholders of the Corporation, before any
payment or distribution is made to holders of Junior Stock (including the Common
Stock), in respect of each share of Convertible Preferred Stock an amount equal
to the par value of the Convertible Preferred Stock (the “Liquidation
Preference”).
 
(b)           Neither the sale of all or substantially all the assets or business of the
Corporation (other than in connection with the liquidation, winding-up or
dissolution of its business) nor the merger or consolidation of the Corporation
into or with any other Person shall be deemed to be a liquidation, winding-up or
dissolution, voluntary or involuntary, for the purposes of this Section 4.
 
(c)       If,   upon   the   voluntary   or   involuntary   liquidation,   winding-up   or
dissolution of the Corporation, the amounts payable with respect to the
Liquidation Preference and all Parity Stock are not paid in full, the holders of
the Convertible Preferred Stock and the Parity Stock will share equally and
ratably in any distribution of assets of the Corporation in
proportion to the full Liquidation Preference and accumulated and unpaid dividends to which
they are entitled.
 
(d)       After the payment to the holders of the shares of Convertible Preferred
Stock of the full amount of the Liquidation Preference and accumulated and
unpaid dividends to which they are entitled, the holders of Convertible
Preferred Stock shall participate with the holders of Common Stock on an
as-converted basis in any remaining assets of the Corporation.
 
Section 5.                      Conversion.
 
(a)       At the Option of the Holder.  For so long as any shares of Convertible
Preferred Stock are outstanding, holders of Convertible Preferred Stock may
elect to convert, on any Conversion Date, all or any portion of their respective
Eligible Conversion Shares into fully paid and nonassessable shares of Common
Stock, subject to the terms and provisions of this Section 5.  Each Eligible
Conversion Share shall be convertible into a number of fully paid and
nonassessable shares of Common Stock (calculated as to each conversion to the
nearest 1/1000th of a share) equal to the Conversion Rate in effect at the close
of business on the applicable Conversion Date.
 
 
5

--------------------------------------------------------------------------------

 
 
(b)           Mechanics of Conversion.
 
(i)        The   Holder   shall   effect   conversions   by   delivering   to   the
Corporation the following on the Conversion Date: (A) the certificate(s) representing the shares
to be converted, (B) written notice to the Corporation that the Holder elects to
convert such Holder’s Eligible Conversion Shares represented by such
certificate(s) pursuant to Section 5 and specifying the name or names (with
address) in which a certificate or certificates for shares of Common Stock are
to be issued and (C) (if so required by the Corporation or the Transfer Agent)
by a written instrument or instruments of transfer in form reasonably
satisfactory to the Corporation duly executed by the holder or its duly
authorized legal representative and transfer tax stamps or funds therefor, if
required.
 
(ii)       If  fewer  than  all  the  shares  of  Convertible  Preferred  Stock
evidenced by any such surrendered certificate or certificates, if any, are
converted, the Corporation shall, as soon as practicable, issue and deliver to
the holder of the Convertible
Preferred Stock a new certificate evidencing the shares of Convertible Preferred Stock that are
not subject to such conversion. On and after the close of business on the
Conversion Date, the holder converting such shares shall be deemed to be the
holder of record of the Common Stock
issuable upon such conversion, such shares of Convertible Preferred Stock shall cease to be
outstanding and all rights whatsoever with respect to such shares (except the
right to receive the Common Stock and any cash in lieu of fractional shares of
Common Stock due in connection with such conversion) shall terminate.
 
(iii)     The Corporation shall not be required to pay any tax which may be
payable in respect of any transfer involved in the issue and delivery of Common
Stock or other securities or property upon conversion, whether optional or
mandatory, of the Convertible Preferred Stock in a name other than that of the
Holder of the shares of Convertible Preferred
Stock being converted, nor shall the Corporation be required to issue or deliver any such shares
or other securities or property unless and until the person or persons
requesting the issuance thereof shall have paid to the Corporation the amount of
any such tax or shall have established to the satisfaction of the Corporation
that such tax has been paid.
 
(iv)      Each conversion exercised in accordance with this Section 5 shall be
deemed to have been effected immediately prior to the close of business on the
Conversion Date.
 
 
6

--------------------------------------------------------------------------------

 
 
Section 6.                      Make Whole Shares; Conversion Rate Adjustments.
 


(a)       If,  at  any  time  following  the  Issue  Date  and  while  any
 shares  of Convertible Preferred Stock are outstanding, the Corporation sells
or grants any option to purchase or otherwise disposes of or issues (or
announces any sale, grant or any option to purchase or other disposition), any
Common Stock and/or Common Stock Equivalents entitling any Person to acquire
shares of Common Stock at a price per share that is lower than the $2.50 (such
issuances, collectively, a “Dilutive Issuance”), then the Corporation will
promptly issue additional shares of Convertible Preferred Stock (the “Make Whole
Shares”) to the Holders of outstanding shares of Convertible Preferred Stock in
an aggregate amount equal to the number of
shares of Convertible Preferred Stock outstanding immediately before
such Dilutive Issued multiplied by a fraction, the numerator of which is the
number of shares of Common Stock and shares of Common Stock underlying Common
Stock Equivalents issued in the Dilutive Issuance and  the  denominator  of
 which  is  the  number  of  shares  of  Common  Stock  outstanding immediately
preceding the Dilutive Issuance.  Each such Holder shall be entitled to receive
a pro rata portion of the Make Whole Shares in proportion to the number of
shares of Convertible
Preferred  Stock  held  by  such  Holder  immediately  preceding  the  Dilutive  Issuance.    Such
issuance shall be made whenever such Common Stock or Common Stock Equivalents
are issued. Notwithstanding the foregoing, no issuance shall be made under this
Section 6(a) in respect of an Exempt Issuance.  The Corporation shall promptly
notify the Holder in writing following the issuance of any Common Stock or
Common Stock Equivalents subject to this Section 6(a), indicating therein the
applicable issuance price, or applicable reset price, exchange price, conversion
price and other pricing terms.
 
(b)       If the Corporation at any time after the Issue Date subdivides (by any
stock split, stock dividend, recapitalization, reorganization, scheme,
arrangement or otherwise) one or more classes of its outstanding shares of
Common Stock into a greater number of shares, the Conversion Rate in effect
immediately prior to such subdivision will be proportionately
reduced, as applicable.   If the Corporation at any time after the Issue Date combines (by any
stock split, stock dividend, recapitalization, reorganization, scheme, arrangement or otherwise)
one or more classes of its outstanding shares of Common Stock into a smaller
number of shares, the Conversion Rate in effect immediately prior to such
combination will be proportionately increased.
 
(c)       Except as stated herein, the Corporation will not adjust the Conversion
Rate for the issuance of shares of the Common Stock or any securities
convertible into or exchangeable for shares of the Common Stock or the right to
purchase shares of the Common Stock or such convertible or exchangeable
securities.
 
(d)           Adjustments  to  the  Conversion  Rate  will  be  calculated  to
 the  nearest 1/10,000th of a share. The Corporation will not be required to
make an adjustment to the Conversion Rate unless the adjustment would require a
change of at least 1% in the Conversion Rate. However, the Corporation will
carry forward any adjustments that are less than 1% of the Conversion Rate and
make such carried-forward adjustments; provided that, all such carried forward
adjustments to the Conversion Rate shall be made on the conversion date of any
shares of Convertible Preferred Stock.
 
Section
7.        Fractional Shares. If, upon conversion of the Convertible Preferred Stock
or issuance of the Make Whole Shares, a holder would be entitled to receive a
fractional interest in a share of the Common Stock or Convertible Preferred
Stock, as the case may be, the Corporation will (a) in the event of a conversion
of the Convertible Preferred Stock, upon
conversion, pay in lieu of such fractional interest, cash in an amount equal to the product of (i)
the Closing Bid Price of a share of Common Stock on the trading day immediately
preceding the date on which shares of Common Stock are issued upon conversion of
a share of Convertible Preferred Stock, and (ii) such fraction of a share; or
(b) in the event of the issuance of Make
Whole Shares, the number of Make Whole Shares issuable to such Holder shall be rounded to
the nearest whole number (with one-half rounded upward to one).
 
 
7

--------------------------------------------------------------------------------

 


Section
8.        Convertible Preferred Stock Not Redeemable or Exchangeable at Optionof
Holders; No Sinking Fund. Except as set forth in Section 5, the Convertible
Preferred Stock shall not be redeemable upon the request of Holders thereof or
exchangeable for other capital stock or indebtedness of the Corporation or other
property upon the request of holders thereof.
The shares of Convertible Preferred Stock shall not be subject to the operation of a purchase,
retirement or sinking fund.
 
Section
9.        Voting Rights. Except as otherwise required by applicable law or as set
forth herein, the shares of Convertible Preferred Stock shall be voted equally
with the shares of Common Stock as a single class with respect to all matters
submitted to the holders of Common Stock at any annual or special meeting of
stockholders of the Corporation.  Each holder of one or more shares of
Convertible Preferred Stock shall be entitled to notice of any stockholders’
meeting in accordance with the Bylaws of the Corporation and to such number of
votes for the shares of Convertible Preferred Stock held by such holder
immediately after the close of business
on the record date fixed for such meeting.
 Each share of Convertible Preferred Stock shall be entitled to ten (10) votes.
 Fractional votes shall not, however, be permitted and any fractional voting
rights respect to any holder of Convertible Preferred Stock shall be rounded to
the nearest whole number (with one-half rounded upward to one).
 
Section
10.      Restrictive Covenants.   At any time following the Issue Date and while
any shares of Convertible Preferred Stock are outstanding, the Corporation shall
not take any of the following actions without the prior consent of the holders
of at least seventy-five (75%) percent of the issued and outstanding shares of
the Convertible Preferred Stock: (i) elect the members of the Board of
Directors; (ii) create or authorize the creation of any additional series of
capital stock; (iii) increase the authorized number of shares of Preferred Stock, Common Stock,
or increase the authorized amount of any additional series of capital stock;
(iv) issue any authorized securities of the Corporation; (v) create or authorize
any obligations or other security
convertible into shares of Preferred Stock or any other series of capital stock; (vi) amend, alter,
or repeal any provision of the Articles of Incorporation or the Corporation’s Bylaws which
affects the perspective preferences, qualifications, special or relative rights
or privileges of the Convertible Preferred Stock, or adversely affects the
Convertible Preferred Stock (or its holders) in a manner differently or
disproportionately to other series of the Corporation’s capital stock (or the
holders thereof); (vii) liquidate, dissolve or wind-up the affairs of the
Corporation, or effect any Fundamental Transaction; (viii) effect any statutory
share exchange; or (ix) amend, alter or repeal the provisions of the Convertible
Preferred Stock, whether by merger, consolidation or otherwise, so as to
adversely affect any right, preference, privilege or voting power of the
Convertible Preferred Stock.
 
Section 11.      Status  of  Convertible  Preferred  Stock  Upon  Retirement.
 Shares  of Convertible Preferred Stock that are converted pursuant to Section 5
shall be retired and thereupon shall return to the status of authorized and
unissued shares of Preferred Stock of the Corporation without designation as to
series. Upon the conversion pursuant to Section 5 of all outstanding shares of
Convertible Preferred Stock, all provisions of Convertible Preferred Stock
shall cease to be of further effect. Upon the occurrence of such event, the Board of Directors
shall have the power, without stockholder action, to cause the certificate of
designation filed with the Secretary of State of the State of Florda designating
the Convertible Preferred Stock to be eliminated from the Articles of
Incorporation.
 
 
8

--------------------------------------------------------------------------------

 


Section 12.      Certificates.
 Ownership of shares of Convertible Preferred Stock shall be evidenced by
certificates issued by the Corporation to each Holder.
 
Section 13.                      Transfer, Payment and Conversion.
 
(a)       The Convertible Preferred Stock may be presented to the Corporation at
its principal place of business for transfer, payment or conversion. The
Corporation also shall
maintain or cause to be maintained a register in which, subject to such reasonable regulations as
it may prescribe, the Corporation shall provide for the registration of shares
of Convertible Preferred Stock and of transfers of shares of Convertible
Preferred Stock for the purpose of registering shares of Convertible Preferred
Stock and of transfers of shares of Convertible Preferred Stock as herein
provided. The initial registrar for the Convertible Preferred Stock shall be the
Corporation.
 
(b)       The  Corporation  may  appoint  one  or  more  additional  transfer  agents,
paying agents and/or conversion agents in such other locations as it shall
determine. The term “Transfer Agent” includes any additional transfer agent, the
term “Paying Agent” includes any
additional paying agent, and the term “Conversion Agent” includes any additional conversion
agent. The Corporation may change any Transfer Agent, Paying Agent or Conversion
Agent without prior notice to any holder.
 
Section 14.                      Notices to Holders.
 
(a)         Adjustment  to  Conversion  Rate.  Whenever  the  Conversion  Rate
 is
adjusted,  the  Corporation  shall  promptly  mail  to  each  Holder  a  notice  setting  forth  the
Conversion Rate after such adjustment and setting forth a brief statement of the
facts requiring such adjustment.
 
(b)        Notices of Other Events. If (A) the Corporation shall declare a dividend
(or any other distribution) on the Common Stock; (B) the Corporation shall
declare a redemption of the Common Stock; (C) the Corporation shall authorize
the granting to all holders of the Common Stock rights or warrants to subscribe
for or purchase any shares of capital stock of any
class or of any rights; (D) the approval of any stockholders of the Corporation shall be required
in connection with any reclassification of the Common Stock or any Fundamental
Transaction, (E) the Corporation shall authorize the voluntary or involuntary
dissolution, liquidation or winding up of the affairs of the Corporation; then
in each case, the Corporation shall cause to be filed at each office or agency
maintained for the purpose of conversion of the Convertible Preferred Stock, and
shall cause to be mailed to the Holders at their last addresses as they shall
appear upon the stock books of the Corporation, at least ten (10) calendar days
prior to the applicable record or effective date hereinafter specified, a notice
stating (x) the date on which a record  is  to  be  taken  for  the  purpose  of
 such  dividend,  distribution,  redemption,  rights  or warrants, or if a
record is not to be taken, the date as of which the holders of the Common Stock
of record to be entitled to such dividend, distributions, redemption, rights or
warrants are to be
determined or (y) the date on which such reclassification is expected to become effective or
close, and the date as of which it is expected that holders of the Common Stock
of record shall be entitled to exchange their shares of the Common Stock for
securities, cash or other property deliverable upon such reclassification or
Fundamental Transaction; provided, that the failure to mail such notice or any
defect therein or in the mailing thereof shall not affect the validity of the
corporate action required to be specified in such notice.
 
(c)      All notice periods referred to herein shall commence on the date of the
mailing of the applicable notice. Notice to any holder of the Convertible
Preferred Stock shall be given to the registered address set forth in the
Corporation’s records for such holder.
 
(d)       With respect to any notice to a Holder of shares of Convertible
Preferred
Stock required to be provided hereunder, neither failure to mail such notice, nor any defect
therein or in the mailing thereof, to any particular Holder shall affect the
sufficiency of the notice or the validity of the proceedings referred to in such
notice with respect to the other Holders or affect the legality or validity of
any distribution, rights, warrant, reclassification, consolidation,
merger, conveyance, transfer, dissolution, liquidation or winding-up, or the
vote upon any such action. Any notice which was mailed in the manner herein
provided shall be conclusively presumed to have been duly given whether or not
the holder receives the notice.
 
 
9

--------------------------------------------------------------------------------

 
 
Section 15.                      Miscellaneous.
 
(a)      Any payments required to be made hereunder on any day that is not a
Business Day shall be made on the next succeeding Business Day without interest
or additional payment for such delay. Unless otherwise stated herein, any
actions required to be made hereunder on any day that is not a Business Day
shall be taken on the next succeeding Business Day.
 
(b)       Holders  of  Convertible  Preferred  Stock  shall  not  be  entitled
 to  any preemptive rights to acquire additional capital stock of the
Corporation.
 
(c)      The headings of the various subdivisions hereof are for convenience of
reference only and shall not affect the interpretation of any of the provisions
hereof.
 
(d)       Upon   receipt   by   the   Corporation   of   evidence   satisfactory   to   the
Corporation of the loss, theft, destruction or mutilation of any preferred stock
certificates representing the shares of Convertible Preferred Stock, and, in the
case of loss, theft or destruction, of any indemnification undertaking by the
holder to the Corporation and, in the case of  mutilation,  upon  surrender  and
 cancellation  of  the  preferred  stock  certificate(s),  the Corporation shall
execute and deliver new preferred stock certificate(s) of like tenor and date;
provided, however, that the Corporation shall not be obligated to re-issue
preferred stock certificates if the holder contemporaneously requests
the Corporation to convert such shares of Convertible Preferred Stock into
Common Stock.
 
FURTHER RESOLVED, that the statements contained in the foregoing resolutions
creating and designating the said Convertible Preferred Stock and fixing the
number, powers, preferences and relative, optional, participating, and other
special rights and the qualifications, limitations, restrictions, and other
distinguishing characteristics thereof shall, upon the effective date of said
series, be deemed to be included in and be a part of the Articles of
Incorporation pursuant to the provisions of Section 607.1006 of Florida
Statutes; and it is further
 
FURTHER RESOLVED, that the officers of the Corporation be, and each of them
hereby is, alone or together, authorized to execute and deliver for and on
behalf of the Corporation, all such instruments, reports, notices, consents,
waivers, certificates and other documents, to make all arrangements, to pay all
such fees and expenses, and to do and perform all such acts and things and to
execute and deliver or file, in the name and on behalf of the Corporation, all
such instruments, reports, notices, consents, waivers, certificates and other
documents, as they may deem necessary or appropriate to effectuate the foregoing
resolutions or otherwise in connection with the transactions described in or
contemplated herein (such determination to be conclusively, but not exclusively,
evidenced by the taking of such actions or by the execution of such instruments,
reports and documents); and it is further
 
FURTHER RESOLVED, that any actions by any director, officer, employee or agent
of the Corporation on or prior to the date hereof in furtherance of any of the
foregoing matters be, and each such action hereby is, approved, ratified and
confirmed in all respects as the action and deed of the Corporation; and it is
further

 
10

--------------------------------------------------------------------------------

 
 
FURTHER RESOLVED, that this Action by Unanimous Written Consent may be executed
in any number of counterparts and when each director has executed at least one
counterpart, the foregoing resolutions shall be deemed adopted and in full force
and effect as of the date hereof.
 
FURTHER RESOLVED, that this Action by Unanimous Written Consent shall be filed
with the minutes of meetings of the Board of Directors of the Corporation and
shall be treated for all purposes as action taken at a meeting.
 
[Remainder of page intentionally left blank]
 
IN WITNESS HEREOF, the undersigned, constituting all of the members of the Board
of Directors of the Corporation, has executed this Action by Unanimous Written
Consent as of the date first above written.
 
/s/ James Michael Whitfield
 
 /s/ Pamela Griffin
James Mike Whitfield, Director
  Pamela Griffin, Director      
/s/ Charles R. Cronin, Jr
 
/s/ Harvey Dale Cheek
Charles R. Cronin, Jr., Director
  Harvey Dale Cheek, Director       /s/ Dr. Earl Beaver   /s/ Tracy Williams Dr.
Earl Beaver, Director   Tracy Williams, Director       /s/ Karl Johnson   /s/
Fiona Sutton Karl Johnson, Director    Fiona Sutton, Director

 
 
11

--------------------------------------------------------------------------------

 